Name: Commission Regulation (EEC) No 3919/88 of 15 December 1988 laying down detailed rules for applying the quota for imports into Portugal of live swine from the Community as constituted on 31 December 1985
 Type: Regulation
 Subject Matter: international trade;  Europe;  means of agricultural production
 Date Published: nan

 No L 347/62 Official Journal of the European Communities 16. 12. 88 COMMISSION REGULATION (EEC) No 3919/88 of 15 December 1988 laying down detailed rules for applying the quota for imports into Portugal of live swine from the Community as constituted on 31 December 1985 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Article 2 1 . The Portuguese authorities shall issue import authorizations so as to ensure a fair allocation of the available quantity between applicants. The quota shall be staggered over the year as follows :  25 % during the period from 1 January to 31 March 1989 ,  25 % during the period from 1 April to 30 June 1989,  25 % during the period from 1 July to 30 September 1989,  25 % during the period form 1 October to 31 December 1989 . Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 495/86 of 25 February 1986 fixing for 1986 the initial quotas applicable to Portuguese imports from the Community as constituted on 31 December 1985 of certain products in the pigmeat sector ('), as amended by Regulation (EEC) No 3720/87 (2), and in particular Article 2 thereof, Whereas the Portuguese authorities have requested that quantitative restrictions on imports, in the pigmeat sector, be limited to imports of live swine ; Whereas detailed rules for applying the quota fixed by the Council pursuant to Article 269 of the Act of Accession should be laid down ; Whereas, to ensure proper management of the quota fixed in this way, applications for import authorizations should be subject to the lodging of a security ; whereas provision should also be made for the quota to be staggered over the year ; Whereas provision should be made for Portugal to communicate information to the Commission on the application of the quota ; Whereas this Regulation replaces certain provisions of Commission Regulation (EEC) No 3720/87 ; whereas the said Regulation should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, 2 . Applications for import authorizations shall be subject to the lodging of a security which shall be released under the conditions defined by the Portuguese authorities once the goods have been imported. Article 3 The Portuguese authorities shall communicate to the Commission the measures which they adopt for the application of Article 2. They shall transmit, not later than the 15th of each month, the following information in respect of the preceding month :  the quantities covered by the import authorizations issued, by country of provenance,  the quantities imported, by country of provenance. HAS ADOPTED THIS REGULATION Article 4 Regulation (EEC) No 3720/87 is hereby repealed. Article 1 This Regulation lays down detailed rules for applying Regulation (EEC) No 495/86. Article 5 (') OJ No L 54, 1 . 3 . 1986, p . 34 . (2) OJ No L 349, 12. 12. 1987, p. 31 . This Regulation shall enter into force on 1 January 1989 . 16. 12. 88 Official Journal of the European Communities No L 347/63 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 December 1988 . For the Commission Frans ANDRIESSEN Vice-President